Citation Nr: 1023321	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  05-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION  

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

The Veteran has multiple service connected disabilities which 
render him unable to maintain substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.16(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-
connected disabilities.  A veteran may be awarded a TDIU upon 
a showing that he is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any nonservice-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities alone must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).

In this case, the Veteran's service-connected disabilities 
include post traumatic stress disorder (PTSD), with a 50 
percent disability rating; mild neuropathy with hypertension, 
rated as 30 percent disabling; diabetes mellitus, type II 
(DMII) with upper extremity neuropathy, rated as 20 percent 
disabling; diabetic peripheral neuropathy of the right lower 
extremity, rated as 10 percent disabling; diabetic peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
disabling; a scar of the upper left arm, rated as 10 percent 
disabling; impotency, rated as noncompensable; and residuals 
of a wound to the right side of the neck, rated as 
noncompensable.  

The Veteran has an 80 percent combined rating for 
compensation purposes.  

Since the Veteran's PTSD is rated at 50 percent and 
additional disabilities to bring the combined rating to 80 
percent, the Veteran meets the schedular criteria for TDIU.

Next the Board must determine whether the Veteran's service 
connected disabilities are sufficiently severe to produce 
unemployability.  In October 2009, the Veteran had VA 
examinations to determine the impact of his service-connected 
disabilities on his ability to maintain substantially gainful 
employment.  In the examination report for DMII, 
hypertension, and neuropathy, the examiner indicated review 
of the claims file.  The Veteran reported that in March 2004 
he was fired from his job as a machinist where he had worked 
for 35 years.  He said he was receiving unemployment benefits 
and benefits from the Social Security Administration (SSA) 
for his low back condition and obesity.  

The examiner stated that the Veteran's DMII with erectile 
dysfunction and bilateral lower extremity neuropathy might 
limit employment requiring heavy physical exertion.  She 
stated that these conditions would not limit employment 
requiring light or sedentary duties.  The examiner also 
stated that the Veteran's peripheral neuropathy of the 
bilateral upper extremities was not symptomatic and would not 
limit the Veteran's employment.  

Finally, she stated that the Veteran's hypertensive 
nephropathy and hypertension might limit employment that 
requires heavy physical exertion but would not limit 
employment requiring light or sedentary duties.

Given that the Veteran was a machinist (not known for light 
duty), it would appear that this medical opinion provides 
some evidence in support of this claim.

The Veteran had a VA examination for PTSD in October 2009.  
The examiner reviewed the claims file and noted that the 
Veteran's GAF score for the past year was 55.  The Veteran 
reported that he was a machinist for 35 years and would still 
be working if he had not been laid off.  Despite his 
assertion, he said machinists are required to stand and that 
he can no longer stand due to his legs and ankles.  Thus, he 
can no longer work as a machinist.

The Veteran said he was laid off from his employment in 2004 
due to his irritability and inability to control his anger.  
He also stated that his continued anxiety, hypervigilance, 
and insomnia affect his ability to participate in social 
activities.  Because the Veteran did not specifically 
indicate that his PTSD symptoms would or could interfere with 
possible employment, the examiner concluded that, physical 
disabilities aside, the Veteran could work.  

At a September 2005 VA examination for DMII and related 
disabilities, the Veteran reported that he was unable to 
drive or sit for long periods of time due to foot pain and 
lower extremity swelling.  He said he experiences pain after 
walking about one half of a block.  At a September 2005 VA 
PTSD examination, the Veteran reported that he had worked as 
a machinist for 35 years and was fired due to a shoving match 
with a coworker.  He noted that there were other factors 
leading to his dismissal, but he did not elaborate.  The 
Veteran said that based solely on his psychological problems, 
he would not be able to work.  The examiner opined that the 
Veteran's poor concentration might make his ability to be 
gainfully employed more difficult.  In the diagnosis, the 
examiner assigned a GAF of 50, which indicates serious 
symptoms or impairment in social or occupational, and stated 
that the Veteran is unable to work or keep a job.  Both VA 
examiners reviewed the claims files in conjunction with the 
examinations.

Other VA outpatient treatment records and SSA records show 
that the Veteran has difficulty standing and walking.  
Records also show that the Veteran has a high school 
education.  

The Board also considered the Veteran's statements.  
Specifically, the Veteran stated in his substantive appeal 
that he was fired from his last full time job due to his 
inability to perform his job duties.  He stated that he is 
still unable to work.  In his notice of disagreement, the 
Veteran stated that he had problems with anger management at 
his last job and continues to have low self esteem and lack 
of interest in things.  He also stated that due to the 
service-connected neuropathy in his legs, he can no longer 
walk any distance because of the pain.  He said he cannot 
return to work as a machinist as the job requires him to 
remain on his feet.

As noted above, the Veteran need not be a total 'basket case' 
before finding that he is unable to engage in substantial 
gainful employment.  Timmerman, 510 F.2d at 442.  Here, the 
Board finds that while each individual service-connected 
disability may not render the Veteran unable to work, his 
service-connected disabilities as a whole severely impact his 
ability to maintain substantial gainful employment.  As noted 
above, the Veteran has a total disability rating of 80 
percent and his physical disabilities prevent him from 
engaging in work requiring heavy physical exertion or 
substantial periods of time on his feet.  As noted in the VA 
PTSD examinations, the Veteran has anger management and 
concentration problems.  VA examiners have stated that the 
Veteran can engage in employment requiring light or sedentary 
duties; however, considering the Veteran's 35 year history as 
a machinist, his high school education, his lack of training 
in other fields, and his psychological challenges, which are 
defined by a GAF score of 50 to 55, the Board finds that the 
Veteran is not realistically able to find and maintain 
substantially gainful employment.

Giving the Veteran the benefit of the doubt, the Board finds 
that TDIU is warranted.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  
ORDER

TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


